Citation Nr: 1745029	
Decision Date: 10/11/17    Archive Date: 10/19/17

DOCKET NO.  14-03 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to an increased rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

2. Entitlement to service connection for ischemic heart disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his daughter, C.C.



ATTORNEY FOR THE BOARD

J. Nichols, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from July 1968 to March 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) issued in September 2011 and February 2012.  

Due to his terminal illness, the Veteran resides in a hospice is unable to travel.  As such, he testified before the undersigned by way of a telephone conference, assisted by his daughter, C.C., through video conferencing technology at the RO.  The transcript is of record.


FINDINGS OF FACT

1. The Veteran's PTSD symptoms included depressed mood, nightmares, anxiety, and panic attacks; the symptoms were moderate and caused occupational and social impairment with reduced reliability and productivity.

2. The evidence supports a diagnosis of ischemic heart disease.

3. The Veteran served in the Republic of Vietnam during the requisite period by law (January 9, 1962, to May 7, 1975).


CONCLUSIONS OF LAW

1. The criteria for the assignment of an initial rating of 50 percent, but no higher, for PTSD are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.130, Diagnostic Code (DC) 9411 (2016).

2. The criteria to establish service connection for ischemic heart disease are met.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Increased Rating

The Veteran avers that his PTSD is more severe than what is contemplated by the initial 30 percent rating.  Based on a review of the evidence, the Board agrees.

A. Applicable Law

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  Because the ability to overcome the handicap of disability varies widely among individuals, the disability ratings are based primarily upon the average impairment in earning capacity resulting from a service-connected disability, that is, upon the economic or industrial handicap which must be overcome and not from individual success in overcoming it.  See 38 C.F.R. § 4.15. 

Where there is a question as to which of two disability ratings shall be applied, the higher disability rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating will be assigned.  Id.  All potential applicable diagnostic codes, whether or not raised by a claimant, must be considered.  Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  Furthermore, when it is not possible to separate the effects of the service-connected disability from a nonservice-connected condition, such signs and symptoms must be attributed to the service-connected disability.  38 C.F.R. § 3.102; Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam). 

Where a claimant is awarded service connection and assigned an initial disability rating, separate ratings can be assigned for different periods of time since the effective date for the award of service connection ("known as staged ratings").  See Fenderson v. West, 12 Vet. App. 119, 125-27 (1999).  Staged ratings are appropriate in any case when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).  Here, staged ratings are unnecessary as the PTSD symptoms during the appeal period warrant a uniform rating.

After careful consideration of the evidence, any reasonable doubt remaining on any material question of law or fact is to be resolved in favor of the claimant.  38 C.F.R. § 4.3; Fagan v. Shinseki, 573 F.3d 1282, 1287 (2009).

B. Rating Schedule

Under the General Rating Formula for Mental Disorders, a 30 percent rating is warranted for major depressive disorder when the psychiatric condition produces occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  See Schedule for Rating Disabilities, 38 C.F.R. Part 4, DC 9411 (2016).

A 50 percent rating is warranted for major depressive disorder when the psychiatric condition produces occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and the inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is warranted if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The United States Court of Appeals for the Federal Circuit has acknowledged the "symptom-driven nature" of the General Rating Formula and that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116 (Fed. Cir. 2013).  The Federal Circuit has explained that "symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating."  Id. at 117. 

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the evaluation, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific evaluation.  Mauerhan v. Principi, 16 Vet App 436, 442-3 (2002).  On the other hand, if the evidence shows that a Veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating will be assigned.  Id. at 443. 

C. Facts and Analysis

A February 2008 VA psychiatric treatment note indicates that the Veteran had anxiety, depression, and nightmares.  He did not have any cognitive issues, and he denied suicidal and homicidal ideations.  He mentioned that his sleep and intrusive symptoms worsened and he was interested in trying out different combinations of medication to try and help his symptoms.

A June 2011 VA mental health consultation where the Veteran reported nightmares, bad dreams, trouble sleeping at night, depression, and feelings, such as, "life's not worth living" after having a nightmare.  He denied any prior psychiatric hospitalizations and had no history of suicide attempts.  His GAF score was 52.

The Veteran underwent a PTSD examination in July 2011.  It was noted that he had general discomfort in group settings; he was able to attend support groups with his son-in-law.  He and his daughters are close; he does not have any other relationships other than his daughters.  He does not like being around people.  He states that he watches television and he would prefer to talk to his tree than to other people.  The examiner stated that the Veteran's psychosocial functional status is fair to poor.  Upon examination, his mood was anxious, and all other factors were unremarkable and/or normal.  He had no delusions and understood the outcomes of his behavior.  He denied hallucinations.  He stated that he has had years of sleep disturbance due to nightmares and hyperarousal.  He stated that he compulsively checks locks and doors due to safety concerns.  He did not have panic attacks.  He stated that there are episodes of suicidal ideation without plan or genuine intent.

The examiner noted that the Veteran had a history of impaired relationships especially in his role as a parent and husband.  He is able to have fairly good relationships with his daughters now that they are adults.  He listed two other male friends, both of whom are deceased.  He purposely avoids being with others and struggles with motivation and interest in developing new relationships.  He has no hobbies except watching some television.  He lives in the country as to avoid others which limit his opportunities to be in a social setting.  

He last worked in 2003, when he was laid off, but it does not appear to be due to his PTSD; it was stated that his cause of retirement was medical-back and pulmonary problems.  The examiner indicated that the Veteran did not describe significant occupational impairment due to PTSD; he was gainfully employed most of his adult life.  Since retirement and becoming sober, his symptoms have increased as these two things were his coping tools.  

A December 2012 VA psychiatric treatment note (available on Virtual VA) shows that the Veteran's medications have been assisting with his sleep problems.  A mental status examination was otherwise unremarkable or normal.  Judgment/insight was good/average.  His GAF score was 55.

An April 2013 VA psychiatric treatment note shows that the Veteran has nightmares 2 to 3 times per month and that his energy level is better.  He stated, "sometimes people make me mad; other than that it's pretty good."  His examination was otherwise unremarkable or normal.  He had no suicidal or homicidal ideations and his judgment/insight was average/good.

A January 2014 VA psychiatric treatment note shows that the Veteran reported having nightmares 2 to 3 times per week and reported 3 to 6 hours of sleep per night.  Upon examination, the usual markers were unremarkable.  He had appropriate thought and no homicidal or suicidal ideations.  His judgment/insight was average to poor.  His GAF score was 50-52 as per DSM-IV (though the diagnoses were based on DSM-V criteria).

A May 2014 VA psychiatric treatment note shows that the Veteran's sleep had improved to 6 or 8 hours per night.  Upon examination, the usual markers were unremarkable.  He had appropriate thought, judgment, and no homicidal or suicidal ideations.  His insight was average to poor.  His GAF score was 52-54 based on the DSM-IV criteria (though the diagnoses were based on DSM-V criteria).  The examiner noted improvement from the January 2014 visit.

An August 2015 VA psychiatric note (available on Virtual VA) shows that the Veteran struggled with sleep issues, on and off.  He still has 2 to 3 nightmares per week.  The mental status examination was otherwise unremarkable.  The Veteran reported that the felt "worthless" for about 6 to 8 months; he does not have any weapons.  He appeared hopeful and future-orientated and had a supportive relationship with his adult children.  There were no suicidal ideations.  His judgment/insight was average/average to poor.  His GAF score was 50 to 52 based on the DSM-IV criteria (though the diagnoses were based on DSM-V criteria).

The Veteran provided testimony before the undersigned in August 2017.  He stated that he has panic attacks 2 to 3 times per week with anxiety.  He explained his issues with sleep because of his nightmares.  He had just a few friends.  He does not enjoy talking to people so he was not involved in any group activities, but he was close to family.  He did not have any outbreaks or violent bursts or problems with the law.  When he was employed, he explained that he had some arguments with people and difficulty getting along with supervisors.  

On review, the Board finds that the Veteran's overall disability picture for his PTSD warrants a 50 percent rating, in that the evidence summarized above demonstrates difficulty in establishing and maintaining effective social and work relationships.  Essentially, this means that his PTSD symptoms of depression, mood disturbances, sleep disturbances due to nightmares, anxiety, and panic attacks have translated into social impairment as demonstrated by his avoidance of other people besides the family members that he is close with.  He does not have any desire to socialize outside of family and does not appear to have friends.  Occupationally, the Veteran has been retired from his employment many years ago (due to other medical factors); however, his symptoms would likely create reduced reliability and productivity in an occupational setting.  

A higher rating of 70 percent is not warranted as the evidence does not more nearly approximate occupational and social impairment with deficiencies in most areas, as listed under the regulation for this category.  In this sense, the Board notes that the Veteran testified that has panic attacks, but they are not near-continuous in nature.  The same logic applies to his nightmares.  There appears to be an isolated note that the Veteran had suicidal ideation at the VA examination in July 2011-he stated that there are episodes of suicidal ideation without plan or genuine intent.  He also stated then that he compulsively checks locks and doors due to safety concerns.  These appear to be isolated incidents as such symptoms demonstrating an obsessive ritual and/or suicidal ideations have been denied during his continuous psychiatric treatment.  As such, the Board cannot say that his disability picture more closely approximates the 70 percent rating.  Furthermore, he does not show an inability to establish and maintain effective relationships because he has a good relationship with his daughters.  While it may make it difficult for the Veteran to establish and maintain effective work relationships due to his PTSD, these are symptoms that are accounted for in his 50 percent rating; the Veteran does not have deficiencies such as impulse, speech, and cognitive issues, to include memory problems, that would make him unable to maintain an effective work relationship.

Likewise, a 100 percent evaluation is also not warranted.  The Veteran denied having delusions and hallucinations for the entire appeal period.  He was not a danger to himself or others, and there is no evidence that he had an inability to perform any activities of daily living.  He has not shown that he was ever disorientated to time or place or had memory loss so severe as to not recall names of relatives, his own occupation, or his own name.  In short, the Veteran's symptoms do not manifest either the 70 percent criteria or the impairment required for a 100 percent rating for the service-connected PTSD at any time during the period of the appeal.

With regard to GAF scores, the GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  Carpenter v. Brown, 8 Vet. App. 240 (1995).  Pertinent to this case, GAF scores ranging from 51 to 60 indicate moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social or occupational functioning (e.g., few friends, conflicts with peers and co-workers). GAF scores of 41 to 50 indicate serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social or occupational functioning (e.g., no friends, unable to keep a job).  While the Rating Schedule does indicate that the rating agency must be familiar with the DSM-IV, it does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130 (2016).  In any event, the Board notes that at worst, the Veteran had a range from 50 to 52, which is consistent with the evidence of record and the 50 percent rating.

For these reasons, the Board finds that the Veteran is entitled to a disability evaluation of 50 percent, but not higher, for PTSD.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102.  The Veteran has not raised any other issues, nor have any other issues been reasonably raised by the record, with respect to his claim.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

II. Service Connection

The Veteran seeks presumptive service connection for ischemic heart disease.  Based on the facts presented and the applicable laws, service connection is warranted.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

With regard to herbicide exposure, VA laws and regulations provide that a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam war (i.e., January 9, 1962, to May 7, 1975), shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence to the contrary.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307.  The Veteran had active duty from July 1968 to March 1970, which included service in Vietnam, as confirmed by official service department records.  The critical issue here is whether the Veteran has a diagnosis of ischemic heart disease.

The list of diseases associated with exposure to certain herbicide agents includes ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina).  38 C.F.R. § 3.309(e).

The Veteran's VA physician, Dr. A.B., indicated that the Veteran suffers from COPD and ASCVD (atherosclerotic cardiovascular disease).  He indicated that a SPECT study was conducted in November 2002, which showed septal infarct (scar from possible old heart attack) and "possible ischemia anterior wall."  His EF was 51 percent and the Veteran had a left bundle branch block on the EKG.  No further clarification was submitted by the physician.  However, affording the Veteran the benefit of the doubt, as it was noted that he has possible ischemia and a diagnosis of ASCVD, the Board finds that diagnosis of ischemic heart disease is demonstrated by the record.

Because it is presumed that ischemic heart disease results from Agent Orange exposure, a nexus to service is established under 38 C.F.R. § 3.307 as there is no affirmative evidence to the contrary.  For these reasons, the elements needed to establish service connection for ischemic heart disease are met, and the appeal is granted.


ORDER

An increased rating of 50 percent, but no higher, for PTSD, is granted.

Service connection for ischemic heart disease is granted.



____________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


